Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action corresponds to application 15/817,529 which was filed on 11/20/2017 and is a CIP of PCT/JP2016/070089 filed 07/07/2016 claiming priority of foreign applications JAPAN 2015-166698 filed 08/26/2015 and JAPAN 2016-087849 filed 4/26/2016. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
 

Response to Amendment
In the response filed 12/17/2020, Applicant amends claims 1-4, 8, 10-13, 15, and 23-24. No claims have been canceled nor added. Accordingly, claims 1-28 stand pending.

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are moot in view of new grounds of rejection.
The applicant argues that the cited references do not teach “two meaning trees have been written that are inversely related when given one sentence”.  The examiner respectfully disagrees.  Gorman teaches writing two meaning trees that are inversely related for a given sentence, for example Gorman teaches the sentence “margin lending can be highly profitable” and then constructs an inversely related tree for that sentence with “highly profitable” being made the concept of interest instead of “margin lending”.  Therefore, the examiner is not persuaded.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: “means” in claims 1-4, 6-7, 12-13, 15-18, 20-24, and 26-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-20, and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US2011/0320396), hereinafter Hunt, in view of Fujisawa et al. (US4868733), hereinafter Fujisawa, and Gorman et al. (US2015/0186504), hereinafter Gorman.

Regarding Claim 1:
Hunt teaches:
	A database management system having A) a table which comprises at least the following four fields a1) to a4) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 

a2) an upper element data field in which an upper element data ID which is an ID of upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which a link attribute element data ID which is an ID of link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), and 
a4) a content element data field in which a content element data ID specifying content element data representing a content of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), 
B) the table having at least b1) an element-associated data storing part in which element-associated data are stored, b2) a plural element group data storing part in which plural element group data are stored, and b3) a plural element group data linking data storing part in which plural element group data linking data linking the element-associated data and plural element group uppermost element data of the plural element group data are stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 
wherein b1) the element-associated data are data specifying an association between master element data and slave element data, and having an element data ID of the slave element data in the content element data field, an element data ID of the master element data in the upper element data field, and an element data ID representing 
b2) the plural element group data have at least source element data, goal element data and path element data, and plural element group uppermost element data linking the source element data, the goal element data and the path element data (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR with element group data specifying hierarchal relationships and goal and path element data, e.g. cat hunts vermin), 
b21) the plural element group uppermost element data having an element data ID of the given element data in the element data ID field and the content element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note 
b22) the source element data having the element data ID of the master element data in the content element data field, an element data ID of the uppermost element data in the upper element data field, and an element data ID that means a source case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs and have relationship and type attributes, e.g. fields), 
b23) the goal element data having the element data ID of the slave element data in the content element data field, the element data ID of the uppermost element data in the upper element data field, and an element data ID that means a goal case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs include goal and path elements, e.g. cat hunts vermin, which means the data structure has slave IDs data, master ID data, and link attribute fields), 
b24) the path element data having an element data ID representing predication relationship information of the master element data to the slave element data in the content element data field, the element data ID of the uppermost element data in the upper element data field, and an element data ID that means a path case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a 
b3) the plural element group data linking data have a plural element group uppermost element data ID of the plural element group data in the content element data field, the element data ID of the element-associated data in the upper element data field, and a link attribute ID of a focus attribute representing that the plural element group uppermost element data are linked to the element-associated data in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs including uppermost element ID, element associated data ID, relationship type and relationship data), the database management system comprising: 
C) extracting means which, when a search request specifying a master element data ID in the upper element data field is given, 
Hunt doesn’t specifically teach:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field;
a meaning tree;
at least two meaning trees have been written that are inversely related when given one sentence.
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa 
Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	extracting means which, when a search request specifying a master element data ID in the upper element data field is given, and based at least on a meaning tree, extracts element-associated data including the master element data, extracts plural element group data linking data including the element data ID of the extracted element- associated data, extracts plural element group data specified by the extracted plural element group data linking data to extract linked element data, wherein the meaning tree stores association information and includes an ID field, a meaning field, a connection field, and a relation field (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information);
and at least two meaning trees have been written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree) 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).
 
Regarding Claim 2:

A database management system having A) a table which comprises at least the following four fields a1) to a4) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 
a1) an element data ID field in which an element data ID of given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1),  
a2) an upper element data field in which an upper element data ID which is an ID of upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which a link attribute element data ID which is an ID of link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), and 
a4) a content element data field in which a content element data ID specifying content element data representing a content of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), 

wherein b1) the element-associated data are data specifying an association between master element data and slave element data, and having an element data ID of the slave element data in the content element data field, an element data ID of the master element data in the upper element data field, and an element data ID representing 
b2) the plural element group data have at least source element data, goal element data and path element data, and plural element group uppermost element data linking the source element data, the goal element data and the path element data (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR with element 
b21) the plural element group uppermost element data having an element data ID of the given element data in the element data ID field and the content element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs), 
b22) the source element data having the element data ID of the master element data in the content element data field, an element data ID of the uppermost element data in the upper element data field, and an element data ID that means a source case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs and have relationship and type attributes, e.g. fields), 
b23) the goal element data having the element data ID of the slave element data in the content element data field, the element data ID of the uppermost element data in the upper element data field, and an element data ID that means a goal case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs include goal and path elements, e.g. cat hunts vermin, which means the data structure has slave IDs data, master ID data, and link attribute fields), 
b24) the path element data having an element data ID representing predication relationship information of the master element data to the slave element data in the 
b3) the plural element group data linking data have a plural element group uppermost element data ID of the plural element group data in the content element data field, the element data ID of the element-associated data in the upper element data field, and a link attribute ID of a focus attribute representing that the plural element group uppermost element data are linked to the element-associated data in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs including uppermost element ID, element associated data ID, relationship type and relationship data), the database management system comprising: 
C) writing means which, when source element data, goal element data and path element data are given as new plural element group data, performs the following steps: C1) a plural element group data generating step of generating plural element group uppermost element data of the source element data, the goal element data and the path element data and writing the plural element group uppermost element data together with the given source element data, goal element data and path element data in the table as plural element group data (Hunt, figures 1-4 and 9-10, [0049, 0057-0060, 0063-0067, 0072, 0074, 0177-0189], note input context and storing KRs; note KRs may be 
c2) an element-associated data generating step of generating element-associated data having the element data ID in the content element data field of the source element data in the upper element data field, the element data ID in the content element data field of the goal element data in the content element data field, and an element data ID in an 

Hunt doesn’t specifically teach:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field;
a meaning tree;

Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	wherein the writing means step creates at least one meaning tree whose top is associated words as well as a relationship of words that form each sentence (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information) 

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 3:
Hunt teaches:
A database management system having A) a table which comprises at least the following four fields a1) to a4) (Hunt, [0065], note table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 
a1) an element data specifying information field in which element data specifying information specifying given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1), 
a2) an upper element data field in which an upper element data specifying information specifying upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 

a4) a content element data field in which content element data specifying information specifying content element data representing a content of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), 
B) the table having at least b1) an element-associated data storing part in which element-associated data are stored, b2) a plural element group data storing part in which plural element group data are stored, and b3) a plural element group data linking data storing part in which plural element group data linking data linking the element-associated data and plural element group uppermost element data of the plural element group data are stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note data structure, e.g. table, having element-associated data, plural element group data, and plural element group linking data), 
wherein b1) the element-associated data are data specifying an association between master element data and slave element data, and having element data specifying information of the slave element data in the content element data field, element data specifying information of the master element data in the upper element data field, and element data specifying information representing 
b2) the plural element group data have at least source element data, goal element data and path element data, and plural element group uppermost element data linking the source element data, the goal element data and the path element data (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR with element group data specifying hierarchal relationships and goal and path element data, e.g. cat hunts vermin), 
b21) the plural element group uppermost element data having element data specifying information of the given element data in the element data specifying information field and the content element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs), 
b22) the source element data having the element data specifying information of the master element data in the content element data field, element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a source case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note 
b23) the goal element data having the element data specifying information of the slave element data in the content element data field, the element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a goal case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs include goal and path elements, e.g. cat hunts vermin, which means the data structure has slave IDs data, master ID data, and link attribute fields), 
b24) the path element data having element data specifying information representing predication relationship information of the master element data to the slave element data in the content element data field, the element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a path case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs include goal and path elements, e.g. cat hunts vermin, which means the data structure has slave IDs data, master ID data, and link attribute fields), 
b3) the plural element group data linking data have plural element group uppermost element data specifying information of the plural element group data in the content element data field, the element data specifying information of the element-associated data in the upper element data field, and link attribute specifying information 
C) extracting means which, when a search request specifying first element data specifying information in the content element data field is given, 
Hunt doesn’t specifically teach:

a meaning tree;
and at least two meaning trees have been written that are inversely related when given one sentence;
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	extracting means which, when a search request specifying a master element data ID in the upper element data field is given, and based at least on a meaning tree, extracts element-associated data including the master element data, extracts plural 
and at least two meaning trees have been written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree);  
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 4:
Hunt teaches:
A database management system having A) a table which comprises at least the following four fields a1) to a4) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 

a2) an upper element data field in which an upper element data specifying information specifying upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which link attribute element data specifying information which is specifying link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), and 
a4) a content element data field in which content element data specifying information specifying content element data representing a content of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), 
B) the table having at least b1) an element-associated data storing part in which element-associated data are stored, b2) a plural element group data storing part in which plural element group data are stored, and b3) a plural element group data linking data storing part in which plural element group data linking data linking the element-associated data and plural element group uppermost element data of the plural element group data are stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 
wherein b1) the element-associated data are data specifying an association between master element data and slave element data, and having element data specifying information of the slave element data in the content element data field, element data specifying information of the master element data in the upper element data field, and element data specifying information representing 
b2) the plural element group data have at least source element data, goal element data and path element data, and plural element group uppermost element data linking the source element data, the goal element data and the path element data (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR with element group data specifying hierarchal relationships and goal and path element data, e.g. cat hunts vermin), 
b21) the plural element group uppermost element data having element data specifying information of the given element data in the element data specifying information field and the content element data field (Hunt, figures 2-4 and 9-10, [0057-
b22) the source element data having the element data specifying information of the master element data in the content element data field, element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a source case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs and have relationship and type attributes, e.g. fields), 
b23) the goal element data having the element data specifying information of the slave element data in the content element data field, the element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a goal case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs include goal and path elements, e.g. cat hunts vermin, which means the data structure has slave IDs data, master ID data, and link attribute fields), 
b24) the path element data having element data specifying information representing predication relationship information of the master element data to the slave element data in the content element data field, the element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a path case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note 
b3) the plural element group data linking data have plural element group uppermost element data specifying information of the plural element group data in the content element data field, the element data specifying information of the element-associated data in the upper element data field, and link attribute specifying information of a focus attribute representing that the plural element group uppermost element data are linked to the element-associated data in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs including uppermost element ID, element associated data ID, relationship type and relationship data), the database management system comprising: 
C) writing means which, when source element data, goal element data and path element data are given as new plural element group data, generates plural element group uppermost element data and writes the plural element group uppermost element data as plural element group data, and generates and writes element-associated data and plural element group data linking data, wherein the writing means also creates at least one 
Hunt doesn’t specifically teach:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field;
a meaning tree;
wherein two meaning trees are then written that are inversely related when given one sentence;
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)

Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	wherein the writing means also creates at least one meaning tree whose top is associated words as well as a relationship of words that form each sentence (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information);
wherein two meaning trees are then written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree); 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 5:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teach:

b1) the element-associated data about the slave element data having element data specifying information of the master element data in the content element data field, element data specifying information of the slave element data in the upper element data field, and element data specifying information representing predication relationship information which is predication relationship information of the master element data to the slave element data in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR with element-associated data specifying hierarchal relationships, e.g. master and slave, note relationship type value), 
b2) the plural element group data linking data having the plural element group uppermost element data specifying information in the content element data field, element data specifying information of element-associated data about the slave element data in the upper element data field, and link attribute specifying information of a focus attribute representing that the given plural element group uppermost element data are linked to the given element-associated data in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR with element 

Regarding Claim 8:
Hunt teaches:
A data extraction method in a database management system, the database management system having A) a table which comprises at least the following four fields a1) to a4) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 
a1) an element data specifying information field in which element data specifying information specifying given element data is stored(Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1), 
a2) an upper element data field in which an upper element data specifying information specifying upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which link attribute element data specifying information which is specifying link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, 
a4) a content element data field in which content element data specifying information specifying content element data representing a content of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), 
B) the table having at least b1) an element-associated data storing part in which element-associated data are stored, b2) a plural element group data storing part in which plural element group data are stored, and b3) a plural element group data linking data storing part in which plural element group data linking data linking the element-associated data and plural element group uppermost element data of the plural element group data are stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note data structure, e.g. table, having element-associated data, plural element group data, and plural element group linking data), 
wherein b1) the element-associated data are data specifying an association between master element data and slave element data, and having element data specifying information of the slave element data in the content element data field, element data specifying information of the master element data in the upper element data field, and element data specifying information representing 
b2) the plural element group data have at least source element data, goal element data and path element data, and plural element group uppermost element data linking the source element data, the goal element data and the path element data (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR with element group data specifying hierarchal relationships and goal and path element data, e.g. cat hunts vermin), 
b21) the plural element group uppermost element data having element data specifying information of the given element data in the element data specifying information field and the content element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs), 
b22) the source element data having the element data specifying information of the master element data in the content element data field, element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a source case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs and have relationship and type attributes, e.g. fields), 
b23) the goal element data having the element data specifying information of the slave element data in the content element data field, the element data specifying 
b24) the path element data having element data specifying information representing predication relationship information of the master element data to the slave element data in the content element data field, the element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a path case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs include goal and path elements, e.g. cat hunts vermin, which means the data structure has slave IDs data, master ID data, and link attribute fields), 
b3) the plural element group data linking data have plural element group uppermost element data specifying information of the plural element group data in the content element data field, the element data specifying information of the element-associated data in the upper element data field, and link attribute specifying information of a focus attribute representing that the plural element group uppermost element data are linked to the element-associated data in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs including 
C) the database management system comprising extracting, when a search request specifying first element data specifying information in the content element data field is given, 
Hunt doesn’t specifically teach:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field;
a meaning tree;
and at least two meaning trees have been written that are inversely related when given one sentence;

Fujisawa teaches:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	the database management system comprising extracting, when a search request specifying first element data specifying information in the content element data field is given, and based at least on a meaning tree, element- associated data including the first element data to extract linked element data, wherein the meaning tree stores association information and includes an ID field, a meaning field, a connection field, and a relation field (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information);

It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 9:
Hunt, Fujisawa, and Gorman show the method as disclosed above;
Hunt, Fujisawa, and Gorman further teach:
further comprising, in addition to the extracting element- associated data including the first element data, extracting plural element group data and plural element group data linking data associated with the element-associated data thereby extracting linked element data (Hunt, figure 7, [0065, 0094], note knowledge representations, KRs, may be constructed as a database table, note query or request and returning data to consumer, note when the request is for the specified element data it would be extracted.  It is also noted that the “when” language in this limitation is conditional language and under broadest reasonable interpreted interpretation as explained in section 2111.04(II) of the MPEP could be interpreted as a contingent limitation that would not be required to be performed).

Regarding Claim 10:

A data writing method in a database management system, the database management system having A) a table which comprises at least the following four fields a1) to a4) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 
a1) an element data specifying information field in which element data specifying information specifying given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1), 
a2) an upper element data field in which an upper element data specifying information specifying upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which link attribute element data specifying information which is specifying link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), and 
a4) a content element data field in which content element data specifying information specifying content element data representing a content of the link attribute is 
B) the table having at least b1) an element-associated data storing part in which element-associated data are stored, b2) a plural element group data storing part in which plural element group data are stored, and b3) a plural element group data linking data storing part in which plural element group data linking data linking the element-associated data and plural element group uppermost element data of the plural element group data are stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note data structure, e.g. table, having element-associated data, plural element group data, and plural element group linking data), 
wherein b1) the element-associated data are data specifying an association between master element data and slave element data, and having element data specifying information of the slave element data in the content element data field, element data specifying information of the master element data in the upper element data field, and element data specifying information representing 
b2) the plural element group data have at least source element data, goal element data and path element data, and plural element group uppermost element data 
b21) the plural element group uppermost element data having element data specifying information of the given element data in the element data specifying information field and the content element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs), 
b22) the source element data having the element data specifying information of the master element data in the content element data field, element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a source case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KR concept attributes may be IDs and have relationship and type attributes, e.g. fields), 
b23) the goal element data having the element data specifying information of the slave element data in the content element data field, the element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a goal case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs 
b24) the path element data having element data specifying information representing predication relationship information of the master element data to the slave element data in the content element data field, the element data specifying information of the uppermost element data in the upper element data field, and element data specifying information that means a path case in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs include goal and path elements, e.g. cat hunts vermin, which means the data structure has slave IDs data, master ID data, and link attribute fields), 
b3) the plural element group data linking data have plural element group uppermost element data specifying information of the plural element group data in the content element data field, the element data specifying information of the element-associated data in the upper element data field, and link attribute specifying information of a focus attribute representing that the plural element group uppermost element data are linked to the element-associated data in the link attribute element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note knowledge representations, KRs, may be constructed as a database table, note KRs including uppermost element ID, element associated data ID, relationship type and relationship data), 
C) the database management system comprising generating plural element group uppermost element data and writing the plural element group uppermost element 
Hunt doesn’t specifically teach:
an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field;
a meaning tree;
wherein two meaning trees are then written that are inversely related when given one sentence;
Fujisawa is in the same field of endeavor, knowledge base systems;

an element data ID representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	wherein the writing means creates at least one meaning tree whose top is associated words as well as a relationship of words that form each sentence (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information);
	wherein two meaning trees are then written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman 

Regarding Claim 11:
Hunt teaches:
A database management system having A) a table which comprises at least the following four fields a1) to a4) ( Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 
a1) an element data specifying information field in which element data specifying information specifying given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1), 
a2) an upper element data field in which an upper element data specifying information specifying upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which link attribute element data specifying information which is specifying link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), and 

B) the table having at least an element-associated data storing part in which element-associated data are stored, wherein the element-associated data are data specifying an association between master element data and slave element data, and having element data specifying information of the slave element data in the content element data field, element data specifying information of the master element data in the upper element data field, and element data specifying information representing 
C) when a search request specifying first element data specifying information in the content element data field is given, the database management system extracts, 
Hunt doesn’t specifically teach:
element data specifying information representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field;
a meaning tree; 
and at least two meaning trees have been written that are inversely related when given one sentence;
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
element data specifying information representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)

Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	when a search request specifying first element data specifying information in the content element data field is given, the database management system extracts, and based at least on a meaning tree, element-associated data including the first element data to extract linked element data, wherein the meaning tree stores association information and includes an ID field, a meaning field, a connection field, and a relation field (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information);
and at least two meaning trees have been written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 12:

A database management system having A) a table which comprises at least the following four fields a1) to a4) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 
a1) an element data specifying information field in which element data specifying information specifying given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1), 
a2) an upper element data field in which an upper element data specifying information specifying upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which link attribute element data specifying information which is specifying link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), and 
a4) a content element data field in which content element data specifying information specifying content element data representing a content of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), 

C) writing means which, when plural element group data specifying source element data, goal element data and path element data are given, generates and writes the element- associated data, wherein the writing means also create at least one 
Hunt doesn’t specifically teach:
element data specifying information representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field;
a meaning tree; 
wherein two meaning trees are then written that are inversely related when given one sentence;
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
element data specifying information representing inverse predication relationship information which is predication relationship information of the slave element data to the master element data in the link attribute element data field (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa 
Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	wherein the writing means also create at least one meaning tree whose top is associated words as well as a relationship of words that form each sentence (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information);
wherein two meaning trees are then written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 13:
Hunt teaches:
A database management system comprising: A) storage means including a table which comprises at least the following five fields a1) to a5) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables 
A1) an element data ID field in which an element data ID of given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1), 
a2) an upper element data field in which an upper element data ID which is an ID of upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which a link attribute element data ID which is an ID of link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), 
a4) an attribute value data field in which an attribute value specifying ID specifying an attribute value representing a value of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), and 
a5) a referential element data field in which represented data represented by the attribute value specifying ID in the attribute value data field or an element data ID of a referential destination are/is stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note KRs may be constructed as database tables; note KRs containing referential element data; note while Hunt doesn’t specifically teach the 
B) associating means which positions a record having an ID in the element data ID field of a certain record in the upper element data field as a lower record having the certain record as an upper record and associates the upper record with the lower record by defining a link attribute represented by link attribute element data in the link attribute element data field of the lower record as having an attribute value in the attribute value data field of the lower record (Hunt, figures 1-4 and 9-10, abstract, [0057-0067, 0072, 0074, 0085-0086, 0177-0189], note KRs may be constructed as database tables; note KRs containing element data IDs of upper and lower records and link attributes; note input context may indicate type of KR which means associated means may positions records accordingly), and 
C) reading means which reads link knowledge data in which a plurality of lower records are linked to the upper record by causing the associating means to repeat the associating (Hunt, figures 1-4 and 9-10, abstract, [0057-0067, 0072, 0074, 0085-0086, 0177-0189], note KRs may be constructed as database tables which means there are reading means; note KRs containing element data IDs of upper and lower records and link attributes; note input context may indicate type of KR which means associated means may positions records accordingly), wherein 
D) when nothing is in the attribute value data field of the lower record, the associating means specifies a record referenced by the ID in the referential element data field, and associates the data in the referential element data field of the specified record as a label of the record having nothing in the attribute value data field (Hunt, 
Hunt doesn’t specifically teach:
a referential element data field;
wherein two meaning trees are then written that are inversely related when given one sentence; 
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
a referential element data field in which represented data represented by the attribute value specifying ID in the attribute value data field or an element data ID of a referential destination are/is stored (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
Gorman is in the same field of endeavor, knowledge systems;

	wherein two meaning trees are then written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 14:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teach:
wherein the record referenced by the ID in the referential element data field has the same ID in the attribute value data field and the element data ID field and a text in the referential element data field (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note KRs may be constructed as database tables; note KRs containing referential element data) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 15:
Hunt teaches:
A database management system comprising: A) a storage means in which a plurality of pieces of individual element data defined by at least the following four pieces of data a1) to a4) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising fields for concept 1, concept 2, relationship, and type): 
a1) an element data ID of given element data (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 1), 
a2) an upper element data ID, which is the ID of upper element data located superior to the given element data (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data ID, which is the ID of link attribute element data representing a link attribute between the given element data and the upper element data (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), and 
a4) an attribute value specifying ID specifying an attribute value representing a value of the link attribute (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), 

C) reading means which reads link knowledge data in which a plurality of pieces of lower individual element data are linked to the upper individual element data by repeating the associating (Hunt, figures 1-4 and 9-10, abstract, [0057-0067, 0072, 0074, 0085-0086, 0177-0189], note KRs may be constructed as database tables which means there are reading means; note KRs containing element data IDs of upper and lower records and link attributes; note input context may indicate type of KR which means associated means may positions records accordingly), wherein 
D) the individual element data can further store represented data represented by the attribute value specifying ID or an element data ID of individual element data of the referential destination (Hunt, figures 1-4 and 9-10, [0049, 0057-0060, 0063-0067, 0072, 
E) when the lower individual element data do not have attribute value data and have an element data ID of individual element data referenced by the element data ID of the individual element data of the referential destination, the associating means specifies the individual element data specified by the element data ID and associates represented data of the specified individual element data as a label of the individual element data (Hunt, figures 1-4 and 9-10, abstract, [0057-0067, 0072, 0074, 0085-0086, 0177-0189], note KRs may be constructed as database tables; note KRs containing element data IDs of upper and lower records and link attributes; note input context may indicate type of KR which means associated means may positions records accordingly.  It is also noted that the “when” language in this limitation is conditional language and under broadest reasonable interpreted interpretation as explained in section 2111.04(II) of the MPEP could be interpreted as a contingent limitation that would not be required to be performed).
Hunt doesn’t specifically teach:
a referential element data field;
wherein two meaning trees are then written that are inversely related when given one sentence; 
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
a referential element data field (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination)

Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	wherein two meaning trees are then written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 16:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teach:
wherein the link knowledge data comprises a plurality of pieces of link knowledge data, and at least two or more pieces of individual element data among the plurality of pieces of link knowledge data stored in the storage means fulfil the following conditions: at least one piece of lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of first link knowledge data do not have the attribute value data and individual element data 
at least one piece of lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of second link knowledge data do not have the attribute value data and individual element data referenced by the element data ID of the individual element data of the referential destination are associated therewith; and the individual element data referenced are the same individual element data (Hunt, figures 1-4 and 9-10, [0049, 0057-0060, 0063-0067, 0072, 0074, 0085-0086, 0177-0189], note input context and storing KRs; note KRs may be constructed as database tables, note input context may specify type of KR, note plurality of link knowledge data, note not every node has attribute values) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination, note not every node has attribute values).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 17:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teach:
wherein at least two or more pieces of individual element data among the plurality of pieces of link knowledge data stored in the storage means fulfil the following conditions: first and second lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of first link knowledge data do not have the attribute value data and individual element data of the referential destinations referenced by the element data IDs of the individual element data of the referential destinations are associated therewith; and the individual element data of the referential destinations are different individual element data (Hunt, figures 1-4 and 9-10, [0049, 0057-0060, 0063-0067, 0072, 0074, 0085-0086, 0177-0189], note input context and storing KRs; note KRs may be constructed as database tables, note input context may specify type of KR, note plurality of link knowledge data, note, individual element data, note not every node has attribute values) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination, note individual element data, note not every node has attribute values).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 18:

Hunt, Fujisawa, and Gorman further teach:
wherein at least two or more pieces of individual element data among the plurality of pieces of link knowledge data stored in the storage means fulfil the following conditions: first and second lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of first link knowledge data do not have the attribute value data; individual element data of referential destinations referenced by the element data IDs of individual element data of the referential destination are associated therewith; the first and second lower individual element data are associated with individual element data of different referential destinations (Hunt, figures 1-4 and 9-10, [0049, 0057-0060, 0063-0067, 0072, 0074, 0085-0086, 0177-0189], note input context and storing KRs; note KRs may be constructed as database tables, note input context may specify type of KR, note plurality of link knowledge data, note, individual element data, note not every node has attribute values) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination, note individual element data, note not every node has attribute values); and 
at least two pieces of lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of second link knowledge data do not have the attribute value data, and one of the two pieces of lower individual element data are associated with individual element data of the referential destination with which the first lower individual element data are associated (Hunt, figures 1-4 and 9-10, [0049, 0057-0060, 0063-0067, 0072, 0074, 0085-0086, 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 19:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teaches:
wherein individual element data of another-referential destination different from the individual element data of the referential destination are further stored (Hunt, figures 1-4 and 9-10, [0049, 0057-0060, 0063-0067, 0072, 0074, 0177-0189], note input context and storing KRs; note KRs may be constructed as database tables) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination), and 
wherein the lower individual element data different from the one of the two pieces of lower individual element data among a plurality of pieces of lower individual element data associated with upper individual element data of the second link knowledge data 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 20:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teach:
wherein the lower individual element data are associated with narrative clause data in which a link attribute with individual element data further linked thereto and a value of the link attribute are defined, and the narrative clause data comprise 
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
an element data ID representing inverse predication relationship information (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 23:
Hunt teaches:
A database management system comprising: A) storage means including a table which comprises at least the following five fields a1) to a5) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables with 5 fields, note example table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 

a2) an upper element data field in which an upper element data ID which is an ID of upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which a link attribute element data ID which is an ID of link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), 
a4) an attribute value data field in which an attribute value specifying ID specifying an attribute value representing a value of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), and 
a5) a referential element data field in which represented data represented by the attribute value specifying ID in the attribute value data field or an element data ID of a referential destination are/is stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note KRs may be constructed as database tables; note KRs containing referential element data; note while Hunt doesn’t specifically teach the referential data field it may be contained in the KR which is constructed as database tables as well as in combination with the referential data taught by Fujisawa), and 

C) when an upper element ID of a writing target element, and link attribute element data in a link attribute with the upper element and an element data ID of a referential destination are given, the writing means writes the upper element ID in the upper element data field, the link attribute element data in the link attribute element data field, and the element data ID of the referential destination in the referential element data field, wherein the writing means steps create at least one 
Hunt doesn’t specifically teach:
a referential element data field;
a meaning tree; 
wherein two meaning trees are then written that are inversely related when given one sentence;
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
a referential element data field in which represented data represented by the attribute value specifying ID in the attribute value data field or an element data ID of a referential destination are/is stored (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
Gorman is in the same field of endeavor, knowledge systems;

	wherein the writing means steps create at least one meaning tree whose top is associated words as well as a relationship of words that form each sentence (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information);
wherein two meaning trees are then written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 24:
Hunt teaches:
A database management system comprising: A) storage means including a table which comprises at least the following five fields a1) to a5) (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables with 5 fields, note example table comprising fields for concept 1, concept 2, relationship, and type) and in which each piece of element data comprises one record: 
a1) an element data specifying information field in which element data specifying information of given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note 
a2) an upper element data field in which an upper element data specifying information specifying upper element data located superior to the given element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for concept 2), 
a3) a link attribute element data field in which link attribute element data specifying information which is an specifying information specifying link attribute element data representing a link attribute between the given element data and the upper element data is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for relationship), and 
a4) an attribute value data field in which attribute value specifying information specifying an attribute value representing a value of the link attribute is stored (Hunt, figures 2-4 and 9-10, [0065], note Knowledge representations, KRs, may be constructed as database tables, note table comprising field for type), and 
a5) a referential element data field in which represented data represented by the attribute value specifying information in the attribute value data field or element data specifying information of a referential destination is stored (Hunt, figures 2-4 and 9-10, [0057-0060, 0063-0067, 0072, 0074, 0177-0189], note KRs may be constructed as database tables; note KRs containing referential element data; note while Hunt doesn’t specifically teach the referential data field it may be contained in the KR which is 
B) writing means which, when upper element specifying information of a writing target element, and link attribute element data in a link attribute with the upper element and an attribute value thereof are given, writes the upper element specifying information in the upper element data field, the link attribute element data in the link attribute element data field and the attribute value thereof in the attribute value data field (Hunt, figures 1-4 and 9-10, [0049, 0057-0060, 0063-0067, 0072, 0074, 0177-0189], note input context and storing KRs; note KRs may be constructed as database tables, e.g. writing means, note KRs contain upper element ID and link attribute element data and attribute data, which means specified element data would be constructed, e.g. written, into a database table; It is also noted that the “when” language in this limitation is conditional language and under broadest reasonable interpreted interpretation as explained in section 2111.04(II) of the MPEP could be interpreted as a contingent limitation that would not be required to be performed), wherein 
C) when upper element specifying information of a writing target element, and link attribute element data in a link attribute with the upper element and element data specifying information of a referential destination are given, the writing means writes the upper element specifying information in the upper element data field, the link attribute element data in the link attribute element data field, and the element data specifying information of the referential destination in the referential element data field, wherein the writing means steps create at least one 
Hunt doesn’t specifically teach:
a referential element data field;
a meaning tree; 
wherein two meaning trees are then written that are inversely related when given one sentence;
Fujisawa is in the same field of endeavor, knowledge base systems;
Fujisawa teaches:
a referential element data field in which represented data represented by the attribute value specifying ID in the attribute value data field or an element data ID of a referential destination are/is stored (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa 
Gorman is in the same field of endeavor, knowledge systems;
Gorman teaches:
	wherein the writing means steps create at least one meaning tree whose top is associated words as well as a relationship of words that form each sentence (Gorman, abstract, figures 1-45, 49, 54-55 [0389-0399], note the use of meaning trees and Mensa tables, note the fields used include IDs, concepts, connection information (e.g. lookup), and relation information);
wherein two meaning trees are then written that are inversely related when given one sentence (Gorman, figures 30A-30D, [0273-0278], note the sentence tree for “margin lending can be highly profitable” is also written in the inversely related tree);
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Gorman because this would improve the storing and using natural language expression in knowledge systems (Gorman, [0003, 0006-0007]).

Regarding Claim 25:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teach:
wherein, when narrative clause data comprising inverse predication relationship information which is predication relationship information of the lower individual element data to the upper individual element data are given, the narrative clause data are 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Regarding Claim 26:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teach:
wherein, when element data referenced by the link attribute element data are an element belonging to a label, an upper element ID, link attribute element data in a link attribute with the upper element and an element data ID of a referential destination are given to the writing means (Hunt, figures 1-4, 7, and 9-10, [0049, 0057-0060, 0063-0067, 0072, 0074, 0085-0086, 0094, 0177-0189], note input context and storing KRs; note KRs may be constructed as database tables, e.g. writing means, note input context may specify type of KR, note KRs include upper element data and link attribute element data. It is also noted that the “when” language in this limitation is conditional language and under broadest reasonable interpreted interpretation as explained in section 2111.04(II) of the MPEP could be interpreted as a contingent limitation that would not be required to be performed) (Fujisawa, figure 2, note item 1005 represents link predication relationship and inverse predication relationship in the KR, when combined with Hunt this would be represented in the constructed data table structure) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).

Claim Rejections - 35 USC § 103

Claims 6-7, 21-22, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunt  in view of Fujisawa, Gorman, and Sweeney et al. (US2013/0066823), hereinafter Sweeney.

Regarding Claim 6:
Hunt, Fujisawa, and Gorman shows the system as disclosed above;
Hunt, Fujisawa, and Gorman further teaches:
wherein the writing means stores, as 
Hunt doesn’t specifically teach:

Sweeney is in the same field of endeavor, Knowledge representation systems;
Sweeney teaches:
element data specifying information representing the degree of weight in the content element data field (Sweeney, [0451-0453], note weighting concepts, when combined with the previously cited references this would be for the element data)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sweeney because this would improve the modeling of abstract concepts and relationships between those concepts (Sweeney, [0010]).

Regarding Claim 7:
Hunt, Fujisawa, and Gorman shows the system as disclosed above;
Hunt, Fujisawa, and Gorman further teaches:
wherein, when the same element-associated data as the generated element-associated data have been already stored in the table, the writing means 
the database management system further comprising extracting means which, when a search request specifying the first element data specifying information in the content element data field is given, extracts element-associated data including the first element data, and extracts plural element group data and plural element group data linking data associated with the element-associated data thereby extracting linked element data (Hunt, figure 7, [0065, 0094], note knowledge representations, KRs, may be constructed as a database table, note query or request and returning data to consumer, note when the request is for the specified element data it would be extracted.  It is also noted that the “when” language in this limitation is conditional language and under broadest reasonable interpreted interpretation as explained in section 2111.04(II) of the MPEP could be interpreted as a contingent limitation that would not be required to be performed), 
wherein the extracting means extracts element-associated data with a heavier associated weight out of targets of the search request (Hunt, figure 7, [0065, 0094], note knowledge representations, KRs, may be constructed as a database table, note query or request and returning data to consumer, note when the request is for the specified element data it would be extracted).
Hunt doesn’t specifically teach:

Sweeney is in the same field of endeavor, Knowledge representation systems;
Sweeney teaches:
when the same element-associated data as the generated element-associated data have been already stored in the table, the writing means increases the degree of weight of element data specifying information (Sweeney, [0451-0453], note weighting concepts based on context and model information, e.g. the same element data already stored, when combined with the previously cited references this would be for the element data)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sweeney because this would improve the modeling of abstract concepts and relationships between those concepts (Sweeney, [0010]).

Regarding Claim 21:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teaches:
further comprising 
Hunt doesn’t specifically teach:
weight assigning means and element data specifying information representing the degree of weight in the content element data field
Sweeney is in the same field of endeavor, Knowledge representation systems;
Sweeney teaches:
weight assigning means and element data specifying information representing the degree of weight in the content element data field (Sweeney, [0451-0453], note weighting concepts, when combined with the previously cited references this would be for the element data)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sweeney because this would improve the modeling of abstract concepts and relationships between those concepts (Sweeney, [0010]).

Regarding Claim 22:

Hunt, Fujisawa, Gorman, and Sweeney further teach:
wherein, when the lower record has nothing in the attribute value data field, the weight assigning means generates and stores a record having the element data ID of the specified record in the upper element data field, an element data ID representing a weight in the link attribute element data field and an element data ID representing the degree of weight in the attribute value data field (Hunt, figures 1-4 and 9-10, abstract, [0057-0067, 0072, 0074, 0085-0086, 0177-0189], note KRs may be constructed as database tables; note KRs containing element data IDs of upper and lower records and link attributes; note input context may indicate type of KR, note not every node has an attribute value.  It is also noted that the “when” language in this limitation is conditional language and under broadest reasonable interpreted interpretation as explained in section 2111.04(II) of the MPEP could be interpreted as a contingent limitation that would not be required to be performed) (Fujisawa, figures 16, 24 and 25, note referential element data field and attribute value IDs of a referential destination, note not every node has attribute values ) (Sweeney, [0451-0453], note weighting concepts, when combined with the previously cited references this would be for the element data)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sweeney 

Regarding Claim 27:
Hunt, Fujisawa, and Gorman show the system as disclosed above;
Hunt, Fujisawa, and Gorman further teach:
wherein, when an upper element ID of a writing target element, and link attribute element data in a link attribute with the upper element and an element data ID of a referential destination are given, the writing means further generates and stores a record having the element data ID of the writing target in the upper element data field, an element data ID representing 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Fujisawa because this would improve the retrieval of request information (Fujisawa, column 2 lines 62-68).
Hunt doesn’t specifically teach:
element data specifying information representing the degree of weight in the content element data field
Sweeney is in the same field of endeavor, Knowledge representation systems;
Sweeney teaches:
element data specifying information representing the degree of weight in the content element data field (Sweeney, [0451-0453], note weighting concepts, when combined with the previously cited references this would be for the element data)
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sweeney because this would improve the modeling of abstract concepts and relationships between those concepts (Sweeney, [0010]).

Regarding Claim 28:
Hunt, Fujisawa, Gorman, and Sweeney show the system as disclosed above;
Hunt, Fujisawa, Gorman, and Sweeney further teach:

Hunt doesn’t specifically teach:
when the same element-associated data as the generated element-associated data have been already stored in the table, the writing means increases the degree of weight of element data specifying information 
Sweeney is in the same field of endeavor, Knowledge representation systems;
Sweeney teaches:
when the same element-associated data as the generated element-associated data have been already stored in the table, the writing means increases the degree of weight of element data specifying information (Sweeney, [0451-0453], note weighting concepts based on context and model information, e.g. the same element data already 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to modify the cited references to incorporate the teachings of Sweeney because this would improve the modeling of abstract concepts and relationships between those concepts (Sweeney, [0010]).
	
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brands et al. (US2004/0010483) teaches multi-dimensional modeling for knowledge based management.
Prompt et al. (US2009/0306963) teaches construction and traversal of sentence model trees.
Toutanova et al. (US2008/0319736) teaches crossing relationships between source and target words in sentence trees.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J MORRIS whose telephone number is (571)272-3314.  The examiner can normally be reached on M-F 6:30-2:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J MORRIS/Examiner, Art Unit 2152                                                                                                                                                                                             2/13/2021

/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152